Case 8:14-cv-00001-JVS-ADS Document 347 Filed 10/01/19 Page 1 of 3 Page ID #:13594




     1   Ben J. Meiselas (SBN 277412)
         meiselas@geragos.com
     2
         GERAGOS & GERAGOS
     3   644 South Figueroa Street
         Los Angeles, CA 90017-3411
     4
         Phone: (213) 625-3900
     5   Fax: (213) 625-1600
     6
         Brian J. Wanca                       Matthew E. Stubbs
     7   bwanca@andersonwanca.com             mstubbs@mojolaw.com
         Ryan M. Kelly                        Montgomery Jonson LLP
     8
         rkelly@andersonwanca.com             600 Vine Street, Suite 2650
     9   Glenn Hara                           Cincinnati, Ohio 45202
    10   ghara@andersonwanca.com              Phone: (513) 241-4722
         Ross M. Good                         Fax: (513) 241-8775
    11   rgood@andersonwanca.com
    12   ANDERSON + WANCA
         3701 Algonquin Road, Suite 500
    13   Rolling Meadows, IL 60008
    14   Phone: (847) 368-1500
         Fax: (847) 368-1501
    15
    16   Attorneys for Plaintiffs, PHYSICIANS HEALTHSOURCE, INC. and RADHA
         GEISMANN M.D. P.C., and the Proposed Class
    17
    18                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
    19
    20                              )         Case No. 8:14-cv-00001 JVS (ANx)
                                    )
    21   PHYSICIANS HEALTHSOURCE )            Hon. James V. Selna
         INC., and RADHA GEISMANN )
    22                                        CERTIFICATE OF SERVICE RE:
         M.D. P.C.,                 )
    23                                        DOCUMENTS PROPOSED TO
                                    )
                    Plaintiffs,               BE FILED UNDER SEAL
    24                              )
              v.                    )
    25                              )
    26   MASIMO CORPORATION, et al. )
                                    )
    27              Defendants.     )
    28
Case 8:14-cv-00001-JVS-ADS Document 347 Filed 10/01/19 Page 2 of 3 Page ID #:13595




     1         I am a citizen of the United States of America, and I am employed in
     2   Rolling Meadows, Illinois. I am over the age of 18, and I am not a party to the
     3   within action. My business address is 3701 Algonquin Road, Suite 500, Rolling
     4   Meadows, Illinois.
     5   On September 30, 2019, I served the following documents:
     6
          1.   DECLARATION OF ROSS M. GOOD IN SUPPORT OF
     7         PLAINTIFF’S APLICATION FOR LEAVE TO FILE UNDER
     8         SEAL.
          2.   PLAINTIFFS UNREDACTED RESPONSE TO MASIMO’S
     9         MOTION IN LIMINE NO. 1 UNDER SEAL.
    10    3.   PLAINTIFFS UNREDACTED RESPONSE TO MASIMO’S
    11         MOTION IN LIMINE NO. 1 UNDER SEAL.
    12   on counsel for Defendant, by transmitting it electronically to the following:

    13
         Knobbe Martens Olson & Bear LLP Kelley Drye & Warren LLP
    14
    15   Adam Powell                               Lauri A. Mazzuchetti
         adam.powell@knobbe.com                    mazzuchetti@kelleydrye.com
    16   Benjamin A Katzenellenbogen
    17   Ben.Katzenellenbogen@knobbe.com
         Joseph R Re
    18   Joe.re@knobbe.com
    19   Stephen C Jensen
         Steve.Jensen@knobbe.com
    20   Stephen W Larson
    21   Stephen.Larsen@knobbe.com

    22
    23
    24
    25
    26
    27
    28
                                                -2-
Case 8:14-cv-00001-JVS-ADS Document 347 Filed 10/01/19 Page 3 of 3 Page ID #:13596




     1         I declare under penalty of perjury under the laws of the United States of
     2   America that the forgoing is true and correct.
     3   Executed on October 1, 2019, at Rolling Meadows, Illinois
     4
     5
     6
     7
     8
     9
    JO
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                -3-
